Shareholder – Questions and Answers The following questions and answers relate to the proposed merger of Republic First Bancorp, Inc. (NASDAQ: FRBK) with and into Pennsylvania Commerce Bancorp, Inc. (NASDAQ: COBH). Q: Why are Pennsylvania Commerce Bancorp and Republic First Bancorp merging? A: Pennsylvania Commerce Bancorp, operating as Commerce Bank/Harrisburg, has enjoyed delivering the best banking experience in Central Pennsylvania for more than 23 years. With the acquisition of Republic First Bancorp, we now look forward to spreading our renowned service and convenience to whole new markets of fans. Together, Pennsylvania Commerce and Republic First will become America’s Next Great Bank! Q: Will Commerce Bank change its name? A: Yes, Commerce Bank/Harrisburg is planning to change its name. As Commerce Bank/Harrisburg and Republic First Bank come together, the combined bank plans to operate under the new name Metro Bank. Commerce Bank/Harrisburg stores will continue to operate as Commerce Bank for a limited time. Republic First locations will re-brand as Metro Bank early in 2009. Q: Can you tell me more about Republic First Bank? A: Republic First Bank is a full-service commercial bank with assets of $1 billion.
